DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered.  
The rejection of claims 8-11 and 15 under 35 U.S.C. 112(b) is addressed by Applicant on pages 12-13 of the Remarks. The Remarks argue that it is not necessary to recite in the claim everything necessary to operate the device.  However, the issue raised in the rejection is not that elements have been omitted from the claims, but rather that features which are claimed are indefinite. Applicant states that claim 8 has “definite limitations” but the Remarks are not found to address the reasoning set forth in the rejection for the determination of indefiniteness.
The arguments on pages 13-14 concerning the rejection under 35 U.S.C. 102(b) with reference to Kemkemian et al. are persuasive. 
Applicant argues on page 15 for the first and second VCO’s, contrasting with Kondoh.  Kondoh does not disclose first and second VCO’s as is currently claimed in claim 1, and the rejection under 35 U.S.C. 102(a)(1) is withdrawn.  However, a two VCO modification of Kondoh is found to have been obvious in view of Nicolson et al.
Applicant argues on page 16 that Kondoh fails to teach the limitation of claim 1 that the difference between the second frequency of the first ramp segment and the first frequency of the second ramp segment is equal to a product of the slope of the first ramp segment and the time difference between the time instant when the first ramp segment is at the second frequency and the time instant when the second ramp segment is at the first frequency.  The argument does not identify fault in the rejection as applied to this language and is therefore not persuasive. It appears from earlier on page 15 it may be that Applicant is interpreting ramp segments from ramps having differing slopes of Kondoh as the first and second ramp segments. However, the rejection does not identify ramp segments along different slopes as the first and second ramp segments, but rather segments having the same slope, e.g. along line 12.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second VCO’s of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the various indicated “techniques” are not found to have a defined scope in the art. The metes and bounds of what is to be considered a “concatenation technique”, “modified concatenation technique”, “modified 1D- FFT technique” or a “modified 2D-FFT technique” cannot be determined.  The specification discusses what is intended by these techniques [0046]-[0055], however it does not clearly define the terms to require these descriptions and the language is not read into the claims.  It is suggested that the operation(s) actually performed by the DSP representing these techniques be claimed as part of the invention.
Claims 9-11 and 15 are indefinite due to their dependency on indefinite claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (7,786,927)  in view of Nicolson et al. (2011/0014880). 
Regarding claim 1, Kondoh discloses an automotive radar apparatus (Figure 13) comprising: a local oscillator (93) configured to generate (Fig. 2) a first ramp segment (e.g. a ramp segment along slope 12) and a second ramp segment consecutive to the first ramp segment (e.g. a subsequent ramp segment along slope 12), a slope of the first ramp segment and a slope of the second ramp segment are equal and positive (12 is linear), and wherein the first ramp segment and the second ramp segment each comprising a start frequency, a first frequency and a second frequency, the first ramp segment ending at the second frequency, and wherein the first frequency of the second ramp segment is equal to or greater than the second frequency of the first ramp segment (see Figure) and a difference between the second frequency of the first ramp segment and the first frequency of the second ramp segment is equal to a product of the slope of the first ramp segment and the time difference between the time instant when the first ramp segment is at the second frequency and the time instant when the second ramp segment is at the first frequency (this describes Figure 5 of the instant application. i.e. the ramp segments are in line with each other; See Kondoh Figure 2); and a transmit antenna unit (6) coupled to the local oscillator and configured to transmit the first ramp segment and the second ramp segment. 
Kondoh discloses a single VCO and does not disclose a first VCO configured to generate a first ramp segment and second VCO configured to generate a second ramp segment. Nicolson et al. discloses that in automotive radar, a single VCO may be replaced by first and second VCO’s of different frequency ranges ([0098]).  It would have been obvious to one of ordinary skill in the art to modify the radar of Kondoh to replace the single VCO with two VCO’s having different frequency ranges in order to implement a wider frequency range as is taught by Nicolson (e.g. for improving resolution).  To achieve the wider frequency range the first two segments on slope 12 of Kondoh may be produced by a first VCO and the second two produced by a second VCO, which would allow for a wider frequency range to be covered over the same sweep period.  Here, the “first” and “second” ramp segments would be the two middle segments along slope 12.   Alternatively, the sweep period may be expanded such that a second set of segments along slope 12 at higher frequencies are produced by the second VCO.  Here, the “first” and “second” ramp segments would be the final segment illustrated along ramp 12 and a following segment in the expanded sweep period by the second VCO.     
Regarding claim 2, Kondoh discloses a receive antenna unit (7) configured to receive a first received signal and a second received signal, wherein the first received signal and the second received signal are generated from the first ramp segment and the second ramp segment respectively; a receiver front-end coupled to the receive antenna comprising an amplifier to amplify the received signals, a mixer  (see Fig. 13 receiver structure) coupled to the receiver front-end and configured to mix the first ramp segment and the first received signal to generate a first intermediate frequency signal and configured to mix the second ramp segment and the second received signal to generate a second IF signal (see Fig. 13 receiver structure); an analog to digital converter (91) coupled to the mixer and configured to sample the first IF signal to generate a first valid data and configured to sample the second IF signal to generate a second valid data; and a digital signal processor (5) coupled to the ADC and configured to process a data formed from the first valid data and the second valid data (col 16, lines 17-25).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Nicolson as applied to claim 2 above, and further in view of Cornic et al. (2014/0091964).
Kondoh is not found to disclose a “synchronization block” that provides a “data valid” signal to the ADC. Cornic discloses a FMCW radar ([0068]) that includes such a block to provide a data valid signal (“Radar Synchro”, Fig. 2a) coupled to a local oscillator (waveform generator) and ADC (“CAN”; see [0064]).  It would have been obvious to one of ordinary skill in the art to modify the system of Kondoh to include such a block in order to limit potential disruption caused by other radar devices in the sampled signal ([0030]-[0031]).
Allowable Subject Matter
Claims 3-5 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646